           Case 1:20-cv-08679-CM Document 28 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KARIM GOLDING,

                             Plaintiff,                              20-CV-8679 (CM)
                     -against-                              ORDER DIRECTING PRISONER
                                                                AUTHORIZATION
DHS/ICE, ET AL.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Etowah County Detention Center in Gadsden,

Alabama, brings this action pro se. By order dated October 30, 2020, the Court directed Plaintiff

to either pay the $400.00 in fees required to bring a civil action in this Court or, to request

permission to proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a

signed IFP application and a prisoner authorization. (ECF No. 26.) On November 7, 2020, the

Court received a signed IFP application, but Plaintiff did not submit the prisoner authorization.

       Within thirty days of the date of this order, Plaintiff must therefore either pay the $400.00

in fees or complete and submit the attached prisoner authorization. If Plaintiff submits the

prisoner authorization, it should be labeled with docket number 20-CV-8679 (CM). 1

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.


       1
          Plaintiff is cautioned that if a prisoner files a federal civil action that is dismissed as
frivolous or malicious, or for failure to state a claim on which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file federal civil actions IFP as a prisoner, unless he is under imminent danger of serious physical
injury and must pay the filing fees at the time of filing any new federal civil action.
           Case 1:20-cv-08679-CM Document 28 Filed 11/10/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 10, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
